Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 Genco Shipping & Trading Limited Takes Delivery of Third Capesize Vessel NEW YORK, October 1, 2007 – Genco Shipping & Trading Limited (NYSE: GNK) today announced that it has taken delivery of the Genco London, a 177,000 dwt Capesize newbuilding. The Genco London is the third vessel to be delivered to the Company under Genco’s previously announced agreement on July 18, 2007 to acquire nine Capesize vessels from companies within the Metrostar Management Corporation group. The Company has commenced a time charter upon delivery of the Genco London with SK Shipping Co., Ltd. for 35 to 39 months at a gross rate of $57,500 per day, less a 2.5% third party brokerage commission. The charter is due to expire between September 2010 and January 2011. The following table reflects the current employment of Genco’s current fleet as well as the employment or other status of vessels expected to join Genco’s fleet: Vessel Year Built Charterer Charter Expiration (1) Time Charter Rate (2) Expected Delivery (3) Capesize Vessels Genco Augustus 2007 Cargill International S.A. December 2009 $45,263(4) - Genco Tiberius 2007 Cargill International S.A. January 2010 45,263(4) - Genco London 2007(5) SK Shipping Co., Ltd September 2010 57,500(4) - Genco Titus 2007(5) Cargill International S.A. 48 to 62 Months fromdelivery date 45,000(4)(6) Q4 2007 Genco Constantine 2008(5) Cargill International S.A. 54 to 62 Months fromdelivery date 52,750(7) Q2 2008 Genco Hadrian 2008(5) To be determined (“TBD”) TBD TBD Q4 2008 Genco Commodus 2009(5) TBD TBD TBD Q2 2009 Genco Maximus 2009(5) TBD TBD TBD Q2 2009 Genco Claudius 2009(5) TBD TBD TBD Q3 2009 Panamax Vessels Genco Beauty 1999 Cargill International S.A. May 2009 31,500 - Genco Knight 1999 SK Shipping Ltd. May 2009 37,700 - Genco Leader 1999 A/S Klaveness December 2008 25,650(8) - Genco Trader(9) 1990 Baumarine AS October 2007 25,750(8) - Genco Vigour 1999 STX Panocean (UK) Co. Ltd. March 2009 29,000(10) - Genco Acheron 1999 STX Panocean (UK) Co. Ltd. February 2008 30,000 - Genco Surprise 1998 Cosco Bulk Carrier Co., Ltd. Hanjin Shipping Co., Ltd. November 2007 35 to 37 months from delivery to new charterer 25,000 42,100 - Supramax Vessels Genco Predator 2005 Intermare Transport GmbH January 2008 22,500(11) Q4 2007 Genco Warrior 2005 Hyundai Merchant Marine Co. Ltd. 35 to 37.5 months from delivery date 38,750 Q4 2007 Genco Hunter 2007 TBD TBD TBD Q4 2007 Handymax Vessels Genco Success 1997 Korea Line Corporation March 2008 January 2011 24,000 33,000(12) - Genco Commander(13) 1994 A/S Klaveness October 2007 19,750 - Genco Carrier 1998 Pacific Basin Chartering Ltd. February 2008 24,000 - Genco Prosperity 1997 Pacific Basin Chartering Ltd. April 2008 26,000 - Genco Wisdom 1997 Hyundai Merchant Marine Co. Ltd. February 2008 February 2011 24,000 34,500(14) - Genco Marine 1996 NYK Bulkship Europe S.A. February 2008 24,000 - Genco Muse 2001 Qatar Navigation QSC October 2007 26,500(15) - Handysize Vessels Genco Explorer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Pioneer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Progress 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Reliance 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Sugar 1998 Lauritzen Bulkers A/S August 2009 19,500 - Genco Charger 2005 Pacific Basin Chartering Ltd. 35 to 37.5months from delivery date 24,000 Q4 2007 Genco Challenger 2003 Pacific Basin Chartering Ltd. 35 to 37.5months from delivery date 24,000 Q4 2007 Genco Champion 2006 Pacific Basin Chartering Ltd. 35 to 37.5months from delivery date 24,000 Q4 2007 (1) The charter expiration dates presented represent the earliest dates that our charters may be terminated in the ordinary course.Except as indicated for the Genco Titus in note 6 below, under the terms of each contract, the charterer is entitled to extend time charters from two to four months in order to complete the vessel's final voyage plus any time the vessel has been off-hire. (2) Time charter rates presented are the gross daily charterhire rates before the payments of brokerage commissions ranging from 1.25% to 6.25% to third parties, except as indicated for the Genco Trader and the Genco Leader in note 8 below. In a time charter, the charterer is responsible for voyage expenses such as bunkers, port expenses, agents’ fees and canal dues. (3) Dates for vessels delivering in the future are estimates based on guidance received from the sellers and/or respective shipyards. (4) The time charter rate is below current market rates and therefore will result in a liability that will amortize as an increase to revenue. See Note 2, Summary of Significant Accounting Policies under the caption "Vessel acquisitions" in the footnotes to our financial statements in our Form 10-Q for the quarterly period ended June 30, 2007 for disclosure of our policy. (5) Year built for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (6) The Genco Titus is scheduled to be on charter with Cargill International S.A., for 48 months at a gross rate of $45,000 per day. The charter, which is due to expire in December 2011, also includes a 50 percent index-based profit sharing component. The charterer has the option to extend the charter for a period of one year. (7) The Genco Constantine is scheduled to be on charter with Cargill International S.A., for 54 to 62 months at a gross rate of $52,750 per day less a 5% third party brokerage commission. The charter also includes a 50% index-based profit sharing component. (8) For the Genco Leader and the Genco Trader, the time charter rate presented is the net daily charterhire rate. There are no payments of brokerage commissions associated with these time charters. (9) We are considering the potential sale of the Genco Trader to a third party. (10) We have entered into a time charter for 23 to 25 monthsat a rate of $33,000 per day for the first 11 months, $25,000 per day for the following 11 months and $29,000 per day thereafter, less a 5% third-party brokerage commission. For purposes of revenue recognition, the time charter contract is reflected on a straight-line basis at approximately $29,000 per day for 23 to 25 months in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The time charter, commenced following the expiration of the vessel’s previous time charter on May 5, 2007. (11) The Genco Predator is currently on charter with Intermare Transport GmbH at a gross rate of $22,500 per day. The charter is due to expire between January 2008 and March 2008.The rate is below current market rates and therefore will result in a liability that will amortize as an increase to revenue. See our Summary of Significant Accounting Policies under the caption “Vessel acquisitions” in our footnotes in the June 30, 2007 Form 10-Q for disclosure of our policy. (12) We intend to extend the time charter for an additional 35 to 37.5 months at a rate of $33,000 less a 5% third party brokerage commission. The new charter will commence following the expiration of the previous charter on March 1, 2008. (13) We have entered into an agreement to sell the Genco Commander to Dan Sung Shipping Co. Ltd for approximately $44.5 million, less a 2% brokerage commission.The delivery is expected to occur in the fourth quarter of 2007. (14) We have reached an agreement to extend the time charter for an additional 35 to 37.5 months at a rate of $34,500 per day, less a 5% third party brokerage commission.The new charter is expected to commence following the expiration of the previous charter on March 1, 2008. (15) Since this vessel was acquired with an existing time charter at an above-market rate, we allocated the purchase price between the vessel and an intangible asset for the value assigned to the above-market charterhire. This intangible asset is amortized as a reduction to voyage revenues over the minimum remaining term of the charter, resulting in a daily rate of approximately $22,000 recognized as revenues.For cash flow purposes, we will continue to receive $26,500 per day until the charter expires. Effective September 3, 2007, the Company will record the full $26,500 per day since the amortization period has ended. About Genco Shipping & Trading Limited Genco Shipping & Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Genco Shipping &
